UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1801


In re: RAYMOND BULLETTE, III, a/k/a Scrap,

                    Petitioner.



              On Petition for Writ of Mandamus. (8:13-cr-00525-RWT-3)


Submitted: October 18, 2018                                   Decided: October 22, 2018


Before GREGORY, Chief Judge, KEENAN, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Raymond Bullette, III, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Bullette, III, petitions for a writ of mandamus, seeking an order

directing the district court to effectively manage its calendar and to timely reply to the

pleadings related to his 28 U.S.C. § 2255 (2012) motion. He seeks an order from this

court directing the district court to act. We find the present record does not reveal undue

delay in the district court.

       Bullette also seeks an order directing the district court to compel the Government

to serve him with certain documents and to sanction the Government for failing to serve

the documents.      Mandamus relief is a drastic remedy and should be used only in

extraordinary circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United

States v. Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). The district court has denied

Bullette’s motion to compel service, and mandamus may not be used as a substitute for

appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       Finally, Bullette seeks an order directing the recusal of the presiding district judge.

Although mandamus is a proper avenue to seek judicial recusal, In re Beard, 811 F.2d

818, 827 (4th Cir. 1987), Bullette has not identified a proper ground for recusal, Liteky v.

United States, 510 U.S. 540, 555 (1994).

       Accordingly, although we grant leave to proceed in forma pauperis, we deny

Bullette’s mandamus petition. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                        PETITION DENIED

                                              2